43 A.3d 1162 (2012)
210 N.J. 253
In the Matter of Constantine BARDIS, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-95 September Term 2011, 070418.
Supreme Court of New Jersey.
June 7, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-370, concluding that CONSTANTINE BARDIS of LAKE COMO, who was admitted to the bar of this State in 1999, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client trust funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 5.3(b) (failure to supervise a nonlawyer employee);
And the Court having determined from its review of the matter that an admonition is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that CONSTANTINE BARDIS is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.